Exhibit 10.2
 
FORM OF REGISTRATION RIGHTS AGREEMENT
by and between
Coinstar, Inc.
and
GetAMovie, Inc.
 
Dated as of                     , 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Section 1 Certain Definitions
    1  
 
       
Section 2 Registration
    5  
 
       
Section 3 Piggyback Registrations
    8  
 
       
Section 4 Suspension Periods
    9  
 
       
Section 5 Holdback Agreements
    10  
 
       
Section 6 Registration Procedures
    10  
 
       
Section 7 Registration Expenses
    15  
 
       
Section 8 Indemnification
    15  
 
       
Section 9 Securities Act Restrictions
    18  
 
       
Section 10 Transfers of Rights
    18  
 
       
Section 11 Rule 144 Reporting
    18  
 
       
Section 12 Miscellaneous
    19  

Annex A Form of Opinions of Counsel

i



--------------------------------------------------------------------------------



 



     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of                    , 2009, by and between Coinstar, Inc., a Delaware
corporation (“Purchaser”), and GetAMovie, Inc., an Illinois corporation
(“Seller”).
     WHEREAS, Purchaser and Seller are parties to that certain Purchase and Sale
Agreement, dated February 12, 2009 (the “Purchase Agreement”), pursuant to which
Seller has agreed to sell to Purchaser all of its Class A Interests in Redbox
Automated Retail, LLC in exchange for cash and Purchaser Shares; and
     WHEREAS, in connection with the consummation of the transactions
contemplated by the Purchase Agreement, the parties desire to enter into this
Agreement in order to create certain registration rights for Seller as set forth
below.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
SECTION 1
CERTAIN DEFINITIONS
     1.1 As used in this Agreement, the terms below shall have the meanings
specified below:
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, “control” (including,
with correlative meaning, the terms “controlling” and “controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
     “Agreement” means this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to this Registration Rights Agreement as the
same may be in effect at the time such reference becomes operative.
     “Availability Default” shall have the meaning specified in Section 2(h).
     “beneficially own” means, with respect to any Person, securities of which
such Person or any of such Person’s Affiliates, directly or indirectly, has
“beneficial ownership” as determined pursuant to Rule 13d-3 and Rule 13d-5 of
the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the purpose
of acquiring, holding, voting or disposing of such securities; provided that a
Person shall not be deemed to “beneficially own” (a) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange; (b) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement

 



--------------------------------------------------------------------------------



 



or understanding: (i) arises solely from a revocable proxy given in response to
a public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable provisions of the Exchange Act; and (ii) is not also then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report).
     “Business Day” means a day other than a Saturday, a Sunday or a day on
which commercial banking institutions in the State of Illinois or the State of
New York are authorized or obligated by law to close.
     “Closing Date” shall have the meaning specified in the Purchase Agreement.
     “Deferred Stock Payment” shall have the meaning specified in the Purchase
Agreement.
     “Effectiveness Default” shall have the meaning specified in Section 2(h).
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Filing Default” shall have the meaning specified in Section 2(h).
     “FINRA” means the Financial Industry Regulatory Authority created in
July 2007 through the consolidation of the National Association of Securities
Dealers and the member regulation, enforcement and arbitration functions of the
NYSE.
     “Form S-3” means a registration statement on Form S-3 under the Securities
Act or such successor forms thereto permitting registration of securities under
the Securities Act.
     “Governmental Entity” means any federal, state, local or foreign court,
government or political subdivision or department thereof, or any governmental
administrative or regulatory body.
     “Holdback Agreement” shall have the meaning specified in Section 5.
     “Holdback Period” shall have the meaning specified in Section 5.
     “Indemnified Party” shall have the meaning specified in Section 8(c).
     “Indemnifying Party” shall have the meaning specified in Section 8(c).
     “Initial Stock Consideration” shall have the meaning specified in the
Purchase Agreement.
     “Mandatory Filing Date” means the Closing Date and each Deferred
Consideration Payment Date occurring prior to the six-month anniversary of the
date hereof on which Purchaser makes a Deferred Stock Payment to Seller.
     “Minimum Amount” means $15,000,000.

2



--------------------------------------------------------------------------------



 



     “Person” means an individual, corporation, partnership, trust, limited
liability company, branch of any legal entity, unincorporated organization,
joint stock company, joint venture, association, other entity or Governmental
Entity.
     “Permitted Transferee” means any Person to whom rights are transferred in
accordance with the assignment provisions of the Purchase Agreement.
     “Piggyback Registration” shall have the meaning specified in Section 3(a).
     “Prospectus” means the prospectus or prospectuses (whether preliminary or
final) included in any Registration Statement and relating to Registrable
Securities, as amended or supplemented, and including all material incorporated
by reference in such prospectus or prospectuses.
     “Purchase Agreement” means the agreement specified in the first recital
hereto, as such agreement may be amended, supplemented or otherwise modified
from time to time.
     “Purchase Price” shall have the meaning specified in the Purchase
Agreement.
     “Purchaser” shall have the meaning specified in the preamble to this
Agreement.
     “Purchaser Shares” means shares of Purchaser common stock, par value $0.001
per share.
     “Registrable Securities” means, at any time, (a) Purchaser Shares issued to
Seller pursuant to the terms of the Purchase Agreement; and (b) any Purchaser
Shares or any other security issued by Purchaser after the date hereof in
respect of the Purchaser Shares referenced in (a) by way of a share dividend or
share split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization, until the earliest to occur of
(i) the date on which the resale of any such Purchaser Shares has been
registered pursuant to the Securities Act and disposed of in accordance with the
Registration Statement relating to it; (ii) the date on which any such Purchaser
Shares are transferred pursuant to Rule 144 under the Securities Act and no
longer bear any restrictive legend; (iii) the date that is the second day
following the first anniversary of the Closing Date; or (iv) the date on which
any such Purchaser Shares are sold to Purchaser.
     “Registration” shall have the meaning specified in Section 2(b).
     “Registration Expenses” shall have the meaning specified in Section 7(a).
     “Registration Statement” means any registration statement of Purchaser
which covers any of the Registrable Securities pursuant to the provisions of
this Agreement whether or not pursuant to a request of Seller, including the
Prospectus, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all documents incorporated by
reference in such Registration Statement.
     “Rule 144” means such rule promulgated under the Securities Act.

3



--------------------------------------------------------------------------------



 



     “Rule 415” means such rule promulgated under the Securities Act.
     “S-3 Shelf Registration” means the filing by Purchaser of an S-3 Shelf
Registration Statement (or an amendment or supplement to an existing
registration statement on Form S-3) for a public offering of all or such portion
of the Registrable Securities designated by Seller pursuant to Rule 415 or
otherwise.
     “S-3 Shelf Registration Statement” means a Registration Statement
(including any amendment or supplement thereto) on Form S-3 including
Registrable Securities.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933.
     “Seller” shall have the meaning specified in the preamble to this
Agreement. References herein to Seller shall apply to Permitted Transferees who
become Sellers pursuant to Section 10, provided that (a) all obligations of
Seller and its Permitted Transferees hereunder shall be several, and not joint
and several; and (b) for purposes of all thresholds and limitations herein, the
actions of the Permitted Transferees shall be aggregated.
     “Stock Consideration” means, as applicable, the Initial Stock Consideration
and any Deferred Stock Payment.
     “Suspension Period” shall have the meaning specified in Section 4.
     “Termination Date” means the first date on which there are no Registrable
Securities; provided, however, that if on such date Seller is participating in
an underwritten offering of Registrable Securities pursuant to the terms of
Section 2(c) for which a preliminary prospectus supplement has been published,
“Termination Date” means the date on which such offering is consummated or
withdrawn.
     “Third Party Holdback Period” means any Holdback Period imposed on Seller
pursuant to Section 5 in respect of an underwritten offering of Purchaser Shares
in which (a) Seller elected not to participate; or (b) Seller’s participation
was reduced or eliminated pursuant to Section 3(b) or 3(c).
     “underwritten offering” means a registered offering in which securities of
Purchaser are sold to one or more underwriters on a firm commitment basis for
offering to the public.
     1.2 Interpretation. When a reference is made in this Agreement to an
article, section, exhibit or schedule, such reference shall be to an article or
section of, or an exhibit or schedule to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Unless the context otherwise requires, the words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not

4



--------------------------------------------------------------------------------



 



to any particular provision of this Agreement. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine genders of such term. Any agreement, instrument or statute defined or
referred to herein or any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified, supplemented or replaced, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor agreements, instruments or statutes. Any agreement or
instrument referred to herein shall include reference to all exhibits, schedules
and other documents or agreements attached thereto or incorporated therein.
SECTION 2
REGISTRATION
     (a) Required Registration. Subject to the terms and conditions of this
Agreement, Purchaser shall, no later than 5:30 p.m. on a Mandatory Filing Date,
file with the SEC an S-3 Shelf Registration Statement covering the applicable
Stock Consideration and, to the extent that the S-3 Shelf Registration Statement
is not automatically effective upon such filing, use its reasonable best efforts
to cause such S-3 Shelf Registration Statement to be declared effective as soon
as practicable thereafter and keep such S-3 Shelf Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such applicable Stock Consideration for so long as it constitutes
Registrable Securities hereunder (including by refiling such S-3 Shelf
Registration Statement or a new S-3 Shelf Registration Statement, if the initial
S-3 Shelf Registration Statement expires).
     (b) Right to Request Registration. Subject to the provisions of this
Agreement, from the date of the first Deferred Stock Payment until the
Termination Date, Seller may request that Purchaser register (a “Registration”)
for public resale by Seller all or any portion of the Registrable Securities
held by the Seller not otherwise covered by a Registration Statement. Upon such
request, and subject to Sections 4 and 6 and the last sentence of this Section,
Purchaser shall use reasonable best efforts (i) to, at any time when Purchaser
is eligible to use Form S-3, file an S-3 Shelf Registration Statement (or any
amendment or supplement thereto) covering the number of Registrable Securities
specified in such request under the Securities Act for public resale in
accordance with the method of disposition specified in such request within 15
Business Days after the date of Seller’s written request therefor; (ii) if
Purchaser is not eligible to file an S-3 Shelf Registration Statement, to file a
Registration Statement (other than an S-3 Shelf Registration Statement)
registering for resale such number of Registrable Securities as requested to be
so registered pursuant to this Section within 30 Business Days after the date of
Seller’s request therefor; and (iii) to cause such Registration Statement to be
declared effective by the SEC as soon as practicable thereafter; provided,
however, that, subject to subsections (a) and (c) of this Section and for so
long as Purchaser shall have timely complied with its obligations under
Section 11 hereof and Section 5.6 of the Purchase Agreement, Purchaser shall not
be required to

5



--------------------------------------------------------------------------------



 



effect a Registration pursuant to this subsection unless Seller makes a request
for Registration with respect to not less than 250,000 Registrable Securities
not otherwise covered by a Registration Statement. If permitted under the
Securities Act, such Registration Statement shall be one that is automatically
effective upon filing.
     (c) Underwritten Offerings. Seller shall be entitled to request that a sale
of Registrable Securities, whether pursuant to a Registration or an existing S-3
Shelf Registration Statement, be an underwritten offering; provided, however,
that (based on the then-current market prices) the number of Registrable
Securities included in such offering would reasonably be expected to yield gross
proceeds of at least the Minimum Amount; and provided further, that Purchaser
shall not be required to provide for or cooperate with a sale of Registrable
Securities, whether pursuant to a Registration or an existing S-3 Shelf
Registration Statement, pursuant to an underwritten offering as requested by
Seller, on more than two occasions in any 12-month period unless consented to by
Purchaser.
     (d) Selection of Underwriters. If any of the Registrable Securities are to
be sold in an underwritten offering initiated by Seller, Purchaser and Seller
shall mutually and reasonably select the managing underwriter or underwriters to
lead the offering, it being understood and agreed that Goldman, Sachs & Co.
shall be acceptable to both Purchaser and Seller.
     (e) Priority. Purchaser may include Purchaser Shares other than Registrable
Securities in a Registration for any accounts (including for the account of
Purchaser) on the terms provided in this Agreement. For any underwritten
offering, Purchaser may include Purchaser Shares other than Registrable
Securities for any accounts (including for the account of Purchaser), but only
with the consent of the managing underwriters of such offering. If the managing
underwriters of the requested offering advise Purchaser and Seller that in their
opinion the number of Purchaser Shares proposed to be included in the offering
exceeds the number of Purchaser Shares which can be sold in such underwritten
offering without materially delaying or jeopardizing the success of the offering
(including the price per share of Purchaser Shares proposed to be sold in such
underwritten offering), Purchaser shall include in such offering (i) first, the
number of Registrable Securities that Seller proposes to sell; and (ii) second,
the number of Purchaser Shares proposed to be included therein by any other
Persons (including Purchaser Shares to be sold for the account of Purchaser)
allocated among such Persons in such manner as Purchaser may determine. If the
number of Purchaser Shares that may be sold is less than the number of Purchaser
Shares proposed to be registered pursuant to clause (i) above by Seller, the
amount of Purchaser Shares to be sold shall be allocated to Seller.
     (f) Right to Effect Sales. Seller shall be entitled, at any time and from
time to time when an S-3 Shelf Registration Statement is effective and until the
Termination Date, to offer and sell such Registrable Securities as are then
registered pursuant to such Registration Statement, but only upon not less than
10 Business Days’ prior written notice to Purchaser (if such sale is to be
underwritten) or such other period as may be reasonably necessary for Purchaser
to comply with the covenants contained in Section 6(a), in each case to the
extent relevant to such offering. Seller shall give Purchaser prompt written
notice of the consummation of each such sale (whether or not underwritten).

6



--------------------------------------------------------------------------------



 



     (g) Effective Period of Registration Statements.
     (i) With respect to any Registration Statement, Purchaser shall use
reasonable best efforts to keep such Registration Statement effective for a
period of 366 days following (and not including) the Closing Date or until all
Registrable Securities covered by such Registration Statement shall have been
sold by Seller, provided that such period shall be extended by the number of
days in any Suspension Period commenced pursuant to Section 4 during such period
(as it may be so extended) and by the number of days in any Third Party Holdback
period commenced during such period (as it may be so extended).
     (h) Liquidated Damages. Subject to the terms and conditions of this
Agreement (including Sections 4 and 6 hereof), if Purchaser does not (i) file an
S-3 Shelf Registration Statement (or such other Registration Statement as may be
appropriate in the circumstances) as and when required under this Agreement with
respect to any Registrable Securities, other than as a result of the SEC being
unable to accept such filings (a “Filing Default”); or (ii) cause (A) such S-3
Shelf Registration Statement (or such other Registration Statement) to be
declared effective by the SEC; and (B) such Registrable Securities to be
approved for listing on NASDAQ within 10 Business Days of a Seller request (an
“Effectiveness Default”), then Purchaser shall pay Seller (or, if applicable,
the relevant Permitted Transferee(s)) cash in an amount equal to 1% of the value
of such Registrable Shares held by Seller (or, if applicable, the relevant
Permitted Transferee(s)) (with such value determined as of the date of issuance
thereof as Deferred Stock Consideration in accordance with the Purchase
Agreement, with any Registrable Securities consisting of other than Purchaser
Shares having a value equal to the Purchaser Shares in respect of which they
were issued), at the close of business on the second Business Day following such
Filing Default or Effectiveness Default. Following effectiveness of the
Registration Statement and listing of the Registrable Securities on NASDAQ,
subject to the terms and conditions of this Agreement (including Sections 4 and
6 hereof), if at any time the Registration Statement ceases to be effective and
available for resale of the Registrable Securities covered by such Registration
Statement (an “Availability Default”), Purchaser shall pay Seller (or such
Permitted Transferee(s)) cash in an amount equal to 1% of the value of the
Registrable Shares subject to such Registration Statement (or, if applicable,
the relevant Permitted Transferees) (with such value determined as aforesaid)
for each week that such Availability Default continues (pro rated for any
partial week). Payment of liquidated damages resulting from an Availability
Default shall be made on the first day of each month or such earlier date as
such Availability Default shall have been cured. Any amount due but not paid by
Purchaser pursuant to this subsection shall bear interest at a daily compounded
rate equal to 18% per annum or the highest rate permitted by applicable law,
whichever is lower, from and including the due date therefor through but
excluding the date of payment. Liquidated damages payable hereunder shall be
paid by wire transfer of immediately available funds to an account designated in
writing by Seller to Purchaser. Notwithstanding any of the above, in no event
shall the Purchaser be required to pay to Seller (or, if applicable, the
relevant Permitted Transferee(s)) more than the amount of the Purchase Price
paid in Purchaser Shares under this Section 2(h).
     (i) Purchase Agreement Restrictions. Nothing in this Agreement shall affect
the provisions of the Purchase Agreement related to Purchaser Shares, which
shall apply independently hereof in accordance with the terms thereof.

7



--------------------------------------------------------------------------------



 



SECTION 3
PIGGYBACK REGISTRATIONS
     (a) Right to Piggyback. Whenever prior to the Termination Date Purchaser
proposes to register any Purchaser Shares under the Securities Act (other than
on a registration statement on Form S-8, F-8, S-4 or F-4), whether for its own
account or for the account of one or more holders of Purchaser Shares (other
than Seller), and the form of registration statement to be used may be used for
any registration of Registrable Securities (a “Piggyback Registration”),
Purchaser shall give written notice to Seller of its intention to effect such a
registration and, subject to Sections 3(b) and 3(c), shall include in such
registration statement and in any offering of Purchaser Shares to be made
pursuant to that registration statement all Registrable Securities with respect
to which Purchaser has received a written request for inclusion therein from
Seller within five Business Days after Seller’s receipt of Purchaser’s notice
or, in the case of a primary offering, such shorter time as is reasonably
specified by Purchaser in light of the circumstances (provided that only
Registrable Securities of the same class or classes as Purchaser Shares being
registered may be requested to be included). Purchaser shall have no obligation
to proceed with any Piggyback Registration and may abandon, terminate and/or
withdraw such registration for any reason at any time. If Purchaser or any other
Person other than Seller proposes to sell Purchaser Shares in an underwritten
offering pursuant to a registration statement on Form S-3 under the Securities
Act, such offering shall be treated as a primary or secondary underwritten
offering pursuant to a Piggyback Registration.
     (b) Priority on Primary Piggyback Registrations. If a Piggyback
Registration is initiated as a primary underwritten offering on behalf of
Purchaser and the managing underwriters advise Purchaser and Seller (if Seller
has elected to include Registrable Securities in such Piggyback Registration)
that in their opinion the number of Purchaser Shares proposed to be included in
such offering exceeds the number of Purchaser Shares (of any class) which can be
sold in such offering without materially delaying or jeopardizing the success of
the offering (including the price per share of Purchaser Shares proposed to be
sold in such offering), Purchaser shall include in such registration and
offering (i) first, the number of Purchaser Shares that Purchaser proposes to
sell; and (ii) second, the number of Purchaser Shares requested to be included
therein by holders of Purchaser Shares, including Seller (if Seller has elected
to include Registrable Securities in such Piggyback Registration), pro rata
among all such holders on the basis of the number of Purchaser Shares requested
to be included therein by all such holders or as such holders and Purchaser may
otherwise agree (with allocations among different classes of Purchaser Shares,
if more than one are involved, to be determined by Purchaser). If the number of
Purchaser Shares that may be sold is less than the number of Purchaser Shares
proposed to be registered pursuant to clause (i) above by Purchaser, the amount
of Purchaser Shares to be sold shall be allocated to Purchaser.
     (c) Priority on Secondary Piggyback Registrations. If a Piggyback
Registration is initiated as an underwritten registration on behalf of a holder
of Purchaser Shares other than Seller (and Seller has elected to include
Registrable Securities in such Piggyback Registration), and the managing
underwriters advise Purchaser that in their opinion the number of Purchaser
Shares proposed to be included in such registration exceeds the number of
Purchaser Shares (of

8



--------------------------------------------------------------------------------



 



any class) which can be sold in such offering without materially delaying or
jeopardizing the success of the offering (including the price per share of
Purchaser Shares to be sold in such offering), then Purchaser shall include in
such registration (i) first, the number of Purchaser Shares requested to be
included therein by the holder(s) initially requesting such registration;
(ii) second, the number of Purchaser Shares requested to be included therein by
other holders of Purchaser Shares, including Seller (if Seller has elected to
include Registrable Securities in such Piggyback Registration), pro rata among
such holders on the basis of the number of Purchaser Shares requested to be
included therein by such holders or as such holders and Purchaser may otherwise
agree (with allocations among different classes of Purchaser Shares, if more
than one are involved, to be determined by Purchaser); and (iii) third, the
number of Purchaser Shares that Purchaser proposes to sell.
     (d) Selection of Underwriters. If any Piggyback Registration is a primary
or secondary underwritten offering, Purchaser shall have the right to provide
for the selection the managing underwriter or underwriters to administer any
such offering.
     (e) Basis of Participation. Seller may not sell Registrable Securities in
any offering pursuant to a Piggyback Registration unless it (i) agrees to sell
such Purchaser Shares on the same basis provided in the underwriting or other
distribution arrangements approved by Purchaser and that apply to Purchaser
and/or any other holders involved in such Piggyback Registration; and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, lockups and other documents required under the terms of
such arrangements.
SECTION 4
SUSPENSION PERIODS
     Purchaser may (i) delay the filing or effectiveness of a Registration
Statement in conjunction with a Registration; or (ii) prior to the pricing of
any underwritten offering or other offering of Registrable Securities pursuant
to a Registration delay such underwritten or other offering (and, if it so
chooses, withdraw any Registration Statement that has been filed), but in each
case described in clauses (i) and (ii) only if Purchaser determines in its
reasonable judgment (A) that proceeding with such an offering would require
Purchaser to disclose material information that would not otherwise be required
to be disclosed at that time and that the disclosure of such information at that
time would not be in Purchaser’s best interests; or (B) that the registration or
offering to be delayed would, if not delayed, materially adversely affect
Purchaser and its subsidiaries taken as a whole or materially interfere with, or
jeopardize the success of, any pending or proposed material transaction,
including any debt or equity financing, any acquisition or disposition, any
recapitalization or reorganization or any other material transaction, whether
due to commercial reasons, a desire to avoid premature disclosure of information
or any other reason. Any period during which Purchaser has delayed a filing,
effectiveness or an offering pursuant to this Section is herein called a
“Suspension Period.” Purchaser shall provide prompt written notice to Seller of
the commencement and termination of any Suspension Period (and any withdrawal of
a Registration Statement pursuant to this Section) but shall not be obligated
under this Agreement to disclose the reasons therefor. Seller shall

9



--------------------------------------------------------------------------------



 



keep the existence of each Suspension Period confidential and refrain from
making offers and sales of Registrable Securities (and direct any other
Affiliates making such offers and sales to refrain from doing so) during each
Suspension Period. In no event (x) may Purchaser deliver notice of a Suspension
Period to Seller more than two times in any calendar year; and (y) shall a
Suspension Period or Suspension Periods be in effect for an aggregate of 30 days
or more in any calendar year.
SECTION 5
HOLDBACK AGREEMENTS
     The restrictions in this Section shall apply for as long as Seller is the
beneficial owner of any Registrable Securities. If Purchaser sells Purchaser
Shares or other securities convertible into or exchangeable for (or otherwise
representing a right to acquire) Purchaser Shares in a primary underwritten
offering pursuant to any registration statement under the Securities Act (but
only if Seller is provided its piggyback rights, if any, in accordance with
Sections 3(a) and 3(b)), or if any other Person sells Purchaser Shares in a
secondary underwritten offering pursuant to a Piggyback Registration in
accordance with Sections 3(a) and 3(c), and if the managing underwriters for
such offering advise Purchaser (in which case Purchaser promptly shall notify
Seller) that a public sale or distribution of Purchaser Shares outside such
offering would materially adversely affect such offering, then, if requested by
Purchaser, Seller shall agree, as contemplated in this Section, not to sell, or
request the registration of, any Registrable Securities (or any securities of
any Person that are convertible into or exchangeable for, or otherwise represent
a right to acquire, any Registrable Securities) for a period (each such period,
a “Holdback Period”) beginning on the 15th day before the pricing date for the
underwritten offering and extending through the earlier of (a) the 90th day
after such pricing date (subject to customary extensions); and (b) such earlier
day (if any) as may be designated for this purpose by the managing underwriters
for such offering (each such agreement of Seller, a “Holdback Agreement”). Each
Holdback Agreement shall be in writing in form and substance satisfactory to
Purchaser and the managing underwriters. Notwithstanding the foregoing, Seller
shall not be obligated to make a Holdback Agreement unless Purchaser and each
selling shareholder in such offering also execute agreements substantially
similar to such Holdback Agreement relating to public sales or distributions of
Purchaser Shares outside the applicable offering.
SECTION 6
REGISTRATION PROCEDURES
     (a) Whenever Seller requests or the provisions of Section 2(a) require that
any Registrable Securities be registered pursuant to this Agreement, Purchaser
shall use reasonable best efforts to effect, as soon as practicable and
otherwise as and when provided herein, the registration and (if applicable) the
sale of such Registrable Securities in accordance with the intended methods of
disposition thereof, and, pursuant thereto, Purchaser shall, as soon as
practicable as provided herein:

10



--------------------------------------------------------------------------------



 



     (i) subject to the other provisions of this Agreement, use reasonable best
efforts to prepare and file with the SEC a Registration Statement with respect
to such Registrable Securities and cause such Registration Statement to become
effective (unless it is automatically effective upon filing);
     (ii) use reasonable best efforts to prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to comply with the applicable
requirements of the Securities Act and to keep such Registration Statement
effective for the relevant period required hereunder, but no longer than is
necessary to complete the distribution of Purchaser Shares covered by such
Registration Statement, and to comply with the applicable requirements of the
Securities Act with respect to the disposition of all Purchaser Shares covered
by such Registration Statement during such period in accordance with the
intended methods of disposition set forth in such Registration Statement;
     (iii) use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction in the United States;
     (iv) deliver, without charge, such number of copies of the preliminary and
final Prospectus and any supplement thereto as Seller may reasonably request in
order to facilitate the disposition of the Registrable Securities of Seller
covered by such Registration Statement in conformity with the requirements of
the Securities Act;
     (v) use reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such U.S.
jurisdictions as Seller reasonably requests and continue such registration or
qualification in effect in such jurisdictions for as long as the applicable
Registration Statement may be required to be kept effective under this Agreement
provided that Purchaser will not be required to (A) qualify generally to do
business in any jurisdiction where it or any of its subsidiaries would not
otherwise be required to qualify but for this subparagraph (v); (B) subject
itself or any of its subsidiaries to taxation in any such jurisdiction; or
(C) consent to general service of process for itself or any of its subsidiaries
in any such jurisdiction;
     (vi) notify Seller and each distributor of such Registrable Securities
identified by Seller, at any time when a Prospectus relating thereto would be
required under the Securities Act to be delivered by such distributor, of the
occurrence of any event as a result of which the Prospectus included in such
Registration Statement contains an untrue statement of a material fact or omits
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
Seller, Purchaser shall use reasonable best efforts to prepare, as soon as
practical, a supplement or amendment to such Prospectus so that, as thereafter
delivered to any prospective purchasers of such Registrable Securities, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;

11



--------------------------------------------------------------------------------



 



     (vii) on the effective date of any Registration Statement filed pursuant to
Section 2(a), Purchaser shall cause to be delivered to Seller (i) an opinion of
Perkins Coie LLP, counsel for Purchaser (or such other counsel reasonably
acceptable to Seller), dated the effective date and addressed to Seller, to
substantially the effect set forth in Annex A hereto and otherwise in form and
substance reasonably satisfactory to Seller; and (ii) to the extent allowed
pursuant to professional standards  a customary comfort letter of KPMG LLP,
independent accountants to Purchaser, dated the effective date and addressed to
Seller, confirming that they are independent accountants within the meaning of
the Securities Act and the Exchange Act and the respective applicable rules and
regulations adopted by the SEC thereunder and otherwise in form and substance
reasonably satisfactory to Seller;
     (viii) in the case of any block trade (whether on a principal or agency
basis) involving Registrable Securities, whether pursuant to a Registration
Statement or otherwise, take all such other customary and reasonable actions as
the Seller or the relevant dealer may request in order to facilitate the
disposition of such Registrable Securities pursuant to such block trade,
including the entry into any agreement for the indemnification of such dealer
and the provision of opinions of counsel and comfort letters that are consistent
with customary and reasonable practices for such transactions;
     (ix) in the case of an underwritten offering in which Seller participates
pursuant to a Registration or a Piggyback Registration, enter into an
underwriting agreement in substantially the form used by Purchaser at that time
for underwritten offerings of that kind, with appropriate modification,
containing such provisions (including provisions for indemnification, lockups,
opinions of counsel and comfort letters), and take all such other customary and
reasonable actions as the managing underwriters of such offering may request in
order to facilitate the disposition of such Registrable Securities (including,
making members of senior management of Purchaser available at reasonable times
and places to participate in “road-shows” that the managing underwriter
determines are necessary to effect the offering);
     (x) to the extent not prohibited by applicable law, (A) make reasonably
available, for inspection by Seller or the managing underwriters in case of an
underwritten offering and any attorneys and accountants acting Seller or for
such managing underwriters, pertinent corporate documents and financial and
other records of Purchaser and its subsidiaries; (B) cause Purchaser’s officers
and employees to supply information reasonably requested by Seller or such
managing underwriters or attorneys in connection with such offering; (C) make
Purchaser’s independent accountants available for Seller’s or such managing
underwriters’s due diligence and have them provide customary comfort letters to
Seller or such managing underwriters in connection therewith; and (D) cause
Purchaser’s counsel to furnish customary legal opinions to Seller or such
managing underwriters in connection therewith; provided, however, that such
records and other information shall be subject to such confidential treatment as
is customary for due diligence reviews;
     (xi) use reasonable best efforts to cause all such Registrable Securities
to be listed on NASDAQ or any successor primary securities exchange (if any) on
which Purchaser Shares are then listed;

12



--------------------------------------------------------------------------------



 



     (xii) provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement and,
a reasonable time before any proposed sale of Registrable Securities pursuant to
a Registration Statement, provide the transfer agent with printed certificates
for the Registrable Securities to be sold or such other applicable evidence of
such Registrable Securities, subject to the provisions of Section 10;
     (xiii) make generally available to its shareholders a consolidated earnings
statement (which need not be audited) for a period of 12 months beginning after
the effective date of the Registration Statement as soon as reasonably
practicable after the end of such period, which earnings statement shall satisfy
the requirements of an earning statement under Section 11(a) of the Securities
Act and Rule 158 thereunder; and
     (xiv) promptly notify Seller and the managing underwriters of any
underwritten offering, if any:
     (A) when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or any post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
     (B) of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding Seller;
     (C) of the notification to Purchaser by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and
     (D) of the receipt by Purchaser of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction.
     For the avoidance of doubt, the provisions of clauses (ix), (xiii) and
(xiv) of this Section shall apply only in respect of an underwritten offering
and only if (based on market prices at the time the offering is requested by
Seller) the number of Registrable Securities to be sold in the offering would
reasonably be expected to yield gross proceeds of at least the Minimum Amount.
     (b) No Registration Statement (including any amendments thereto) shall
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, and no Prospectus (including any supplements thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case, except for any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in reliance on and in conformity with written
information furnished to Purchaser by or on behalf of Seller,

13



--------------------------------------------------------------------------------



 



other holder of Purchaser Shares, or any underwriter or other distributor
specifically for use therein.
     (c) At all times after Purchaser has filed a Registration Statement with
the SEC pursuant to the requirements of the Securities Act and until the
Termination Date, Purchaser shall use reasonable best efforts to continuously
maintain in effect the registration statement of Purchaser Shares under
Section 12 of the Exchange Act and to use reasonable best efforts to file all
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder.
     (d) Purchaser may require Seller and each distributor of Registrable
Securities as to which any registration is being effected to furnish to
Purchaser documentation and information regarding such Person and the
distribution of such securities as Purchaser may from time to time reasonably
request in connection with such registration.
     (e) Seller agrees by having Purchaser Shares treated as Registrable
Securities hereunder that, upon being advised in writing by Purchaser of the
occurrence of an event pursuant to Section 6(a)(vi), Seller will immediately
discontinue (and direct any other Affiliates making offers and sales of
Registrable Securities to immediately discontinue) offers and sales of
Registrable Securities pursuant to any Registration Statement (other than those
pursuant to a plan that is in effect prior to such time and that complies with
Rule 10b5-1 of the Exchange Act) until it is advised in writing by Purchaser
that the use of the Prospectus may be resumed and is furnished with a
supplemented or amended Prospectus as contemplated by Section 6(a)(vi), and, if
so directed by Purchaser, Seller will deliver to Purchaser all copies, other
than permanent file copies then in Seller’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
     (f) Purchaser may prepare and deliver an issuer free-writing prospectus (as
such term is defined in Rule 405 under the Securities Act) in lieu of any
supplement to a Prospectus, and references herein to any “supplement” to a
Prospectus shall include any such issuer free-writing prospectus. Neither Seller
nor any other seller of Registrable Securities may use a free-writing prospectus
to offer or sell any such shares without Purchaser’s prior written consent.
     (g) It is understood and agreed that any failure of Purchaser to file a
registration statement or any amendment or supplement thereto or to cause any
such document to become or remain effective or usable within or for any
particular period of time as provided in Section 2, 3, or 6 or otherwise in this
Agreement, due to reasons that are not reasonably within its control, or due to
any refusal of the SEC to permit a registration statement or prospectus to
become or remain effective or to be used because of unresolved SEC comments
thereon (or on any documents incorporated therein by reference) despite
Purchaser’s good faith and reasonable best efforts to resolve those comments,
shall not be a breach of this Agreement (and will not trigger any liquidated
damages under Section 2(h)).
     (h) It is further understood and agreed that Purchaser shall not have any
obligations under this Section at any time on or after the Termination Date,
unless an underwritten offering in which Seller participates has been priced but
not completed prior to the Termination Date, in which event Purchaser’s
obligations under this Section shall continue with respect to such

14



--------------------------------------------------------------------------------



 



offering until it is so completed (but not more than 60 days after the
commencement of the offering).
     (i) Notwithstanding anything to the contrary in this Agreement, Purchaser
shall not be required to file a Registration Statement or include Registrable
Securities in a Registration Statement unless it has received from Seller, at
least five Business Days prior to the anticipated filing date of the
Registration Statement, information and documents reasonably required by
Purchaser to be provided by Seller.
SECTION 7
REGISTRATION EXPENSES
     (a) All reasonable expenses incident to Purchaser’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, FINRA filing fees,
listing application fees, printing expenses, transfer agent’s and registrar’s
fees, cost of distributing Prospectuses in preliminary and final form as well as
any supplements thereto, and fees and disbursements of counsel for Purchaser and
all independent certified public accountants and other Persons retained by
Purchaser (but not including any underwriting discounts or commissions
attributable to the sale of Registrable Securities or fees and expenses of
counsel and any other advisors representing any underwriters or other
distributors), shall be borne by Purchaser (such expenses being herein called
“Registration Expenses”). Seller shall bear the cost of all underwriting
discounts and commissions associated with any sale of Registrable Securities and
shall pay all of its own costs and expenses, including all fees and expenses of
any counsel (and any other advisers) representing Seller and any stock transfer
taxes.
     (b) The obligation of Purchaser to bear the expenses described in
Section 7(a) shall apply irrespective of whether a registration, once properly
demanded or requested becomes effective or is withdrawn or suspended; provided,
however, that Registration Expenses for any Registration Statement withdrawn
solely at the request of Seller (unless withdrawn following commencement of a
Suspension Period pursuant to Section 4) shall be borne by Seller.
SECTION 8
INDEMNIFICATION
     (a) Purchaser shall indemnify, to the fullest extent permitted by law,
Seller and each Person who controls Seller (within the meaning of the Securities
Act) against all losses, claims, damages, liabilities, judgments, costs
(including reasonable costs of investigation) and expenses (including reasonable
attorneys’ fees) arising out of or based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement or
Prospectus or any amendment thereof or supplement thereto (including any “free
writing prospectus” filed by Purchaser (as defined in Rule 433 under the
Securities Act)) or arising out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as the same are made in
reliance and in conformity with information furnished in writing to Purchaser by
Seller expressly for use therein.

15



--------------------------------------------------------------------------------



 



In connection with an underwritten offering in which Seller participates
conducted pursuant to a registration effected hereunder, Purchaser shall
indemnify each participating underwriter and each Person who controls such
underwriter (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of Seller.
     (b) In connection with any Registration Statement in which Seller is
participating, Seller shall furnish to Purchaser in writing such information as
Purchaser reasonably requests for use in connection with any such Registration
Statement or Prospectus, or amendment or supplement thereto, and shall
indemnify, to the fullest extent permitted by law, Purchaser, its officers and
directors and each Person who controls Purchaser (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities, judgments,
costs (including reasonable costs of investigation) and expenses (including
reasonable attorneys’ fees) arising out of or based upon any untrue or alleged
untrue statement of material fact contained in the Registration Statement or
Prospectus, or any amendment or supplement thereto (including any “free writing
prospectus” (as defined in Rule 405 of the Securities Act and required to be
filed by Purchaser with the SEC or retained by Purchaser under Rule 433 of the
Securities Act), or arising out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but only to the extent that the same are
made in reliance and in conformity with information furnished in writing to
Purchaser by or on behalf of Seller expressly for use therein. Seller agrees
that, unless it has or shall have obtained the prior written consent of
Purchaser, it has not made and will not make any offer relating to the
Registrable Securities that would constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act).
     (c) Any party entitled to indemnification hereunder (an “Indemnified
Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly after discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification. Such notice shall describe
such claim in reasonable detail. Failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from any liability that it may have to
an Indemnified Party except to the extent that the Indemnifying Party is
actually prejudiced thereby. The Indemnified Party shall permit such
Indemnifying Party to assume the defense of such claim with counsel reasonably
satisfactory to the Indemnified Party. An Indemnifying Party who is entitled to,
and elects to, assume the defense of a claim shall not be obligated to pay the
fees and expenses of more than one counsel (in addition to one local counsel)
for Parties indemnified (hereunder or otherwise) by such Indemnifying Party with
respect to such claim (and all other claims arising out of the same
circumstances), unless in the reasonable judgment of any Indemnified Party there
may be one or more legal or equitable defenses available to such Indemnified
Party which are in addition to or may conflict with those available to another
Indemnified Party with respect to such claim, in which case such maximum number
of counsel for all Indemnified Parties shall be two rather than one. If any
Indemnifying Party is entitled to, and elects to, assume the defense of a claim,
the Indemnified Party shall continue to be entitled to participate in the
defense thereof, with counsel of its own choice, but, except as set forth above,
the Indemnifying Party shall not be obligated to reimburse the Indemnified Party
for the costs thereof. If the Indemnifying Party assumes the defense of any
claim, all Indemnified Parties shall deliver to the Indemnifying Party copies of
all notices and documents (including court papers) received by the Indemnified
Party related to the

16



--------------------------------------------------------------------------------



 



claim, and each Indemnified Party shall cooperate in the defense or prosecution
of such claim. Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information that are reasonably relevant to such claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Indemnifying Party shall not
be subject to any liability for any settlement made by the Indemnified Party
without the Indemnified Party’s written consent (but such consent will not be
unreasonably withheld). The Indemnifying Party shall not consent to the entry of
any judgment or enter into or agree to any settlement relating to a claim or
action for which any Indemnified Party would be entitled to indemnification by
any Indemnifying Party hereunder unless such judgment or settlement imposes no
ongoing obligations on any such Indemnified Party and includes as an
unconditional term the giving, by all relevant claimants and plaintiffs to such
Indemnified Party, a release, reasonably satisfactory in form and substance to
such Indemnified Party, from all liabilities in respect of such claim or action
for which such Indemnified Party would be entitled to such indemnification. The
Indemnifying Party shall not be liable hereunder for any amount paid or payable
or incurred pursuant to or in connection with any judgment entered or settlement
effected with the consent of an Indemnified Party unless the Indemnifying Party
has also consented to such judgment or settlement.
     (d) The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Party or any officer, director or controlling Person of such
Indemnified Party and shall survive the transfer of securities and the
Termination Date but only with respect to offers and sales of Registrable
Securities made before the Termination Date or during the period following the
Termination Date referred to in Section 6(h).
     (e) If the indemnification provided for in or pursuant to this Section is
due in accordance with the terms hereof, but is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying Person on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
Person or by the indemnified Person, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of the indemnifying
Person be greater in amount than the amount for which such indemnifying Person
would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 8(a) or 8(b) hereof had been
available under the circumstances.

17



--------------------------------------------------------------------------------



 



SECTION 9
SECURITIES ACT RESTRICTIONS
     The Registrable Securities are restricted securities under the Securities
Act and may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities Act.
Accordingly, Seller shall not, directly or through others, offer or sell any
Registrable Securities except pursuant to a Registration Statement or pursuant
to an exemption from, or a transaction not subject to, registration under the
Securities Act. Any certificates representing the Registrable Securities may
bear a legend (and Purchaser’s share registry may bear a notation) referencing
the restrictions on transfer contained in this Agreement, until such time as
such securities have ceased to be (or are to be transferred in a manner that
results in their ceasing to be) Registrable Securities as evidenced to the
reasonable satisfaction of the Purchaser. Subject to the provisions of this
Section, Purchaser shall replace any such legended certificates with unlegended
certificates promptly upon surrender of the legended certificates to Purchaser
or its designee, in order to facilitate a lawful transfer or at any time after
such shares cease to be Registrable Securities.
SECTION 10
TRANSFERS OF RIGHTS
     If Seller transfers any Registrable Securities to a Permitted Transferee in
accordance with the Purchase Agreement, such Permitted Transferee shall,
together with all other such Permitted Transferees and Seller, also have the
rights of Seller under this Agreement with respect to such Registrable
Securities (including all of Seller’s rights in Section 8), but only if the
Permitted Transferee signs and delivers to Purchaser a written acknowledgment
that it has joined with Seller and the other Permitted Transferees as a party to
this Agreement and has assumed, severally but not jointly, the rights and
obligations of Seller hereunder with respect to the Registrable Securities
transferred to it by Seller. Each such transfer shall be effective when (but
only when) the Permitted Transferee has signed and delivered the written
acknowledgment to Purchaser’s reasonable satisfaction. Upon any such effective
transfer, the Permitted Transferee shall automatically have the rights so
transferred, and Seller’s obligations under this Agreement, and the rights with
respect to the Registrable Securities not so transferred, shall continue.
Notwithstanding any other provision of this Agreement, no Person who acquires
securities transferred in violation of this Agreement or the Purchase Agreement,
or who acquires securities that are not or upon acquisition cease to be
Registrable Securities, shall have any rights under this Agreement with respect
to such securities, and such securities shall not have the benefits afforded
hereunder to Registrable Securities.
SECTION 11
RULE 144 REPORTING

18



--------------------------------------------------------------------------------



 



     With a view to making available the benefits of certain rules and
regulations of the SEC that may at any time permit the sale of the Registrable
Securities to the public without registration, Purchaser agrees to:
     (a) use its reasonable best efforts to make and keep public information
available, as those terms are understood and defined in Rule 144(c)(i), at all
times until the Termination Date;
     (b) use its reasonable best efforts to file with the SEC in a timely manner
all reports and other documents required to be filed by Purchaser under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements);
     (c) so long as Seller owns any Registrable Securities, if Purchaser is not
required to file reports and other documents under the Securities Act and the
Exchange Act, it will make available other information as required by, and so
long as necessary to permit sales of Registrable Securities pursuant to,
Rule 144A (including the provision of information to Seller and prospective
purchasers designated by Seller pursuant to Rule 144A(d)(4)) and, commencing at
such time as sales are permitted under Rule 144, Rule 144A, and in any event
shall make available (either by mailing a copy thereof, by posting on
Purchaser’s website, or by press release) to Seller a copy of:
     (i) Purchaser’s annual consolidated financial statements (including at
least balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in accordance with generally
accepted accounting principles in the U.S., accompanied by an audit report of
Purchaser’s independent accountants, no later than 90 days after the end of each
fiscal year of Purchaser; and
     (ii) Purchaser’s unaudited quarterly financial statements (including at
least balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in a manner substantially
consistent with the preparation of Purchaser’s annual financial statements, no
later than 45 days after the end of each fiscal quarter of Purchaser.
SECTION 12
MISCELLANEOUS
     (a) Notices. All notices, requests, demands, consents and other
communications given or required to be given under this Agreement and under the
related documents shall be in writing and delivered to the applicable party at
the address indicated below:

     
(i)
  If to Purchaser:
 
   
 
  Coinstar, Inc.
 
  1800 114th Ave. SE
 
  Bellevue, WA 98009-9258
 
  Attention: Donald R. Rench, General Counsel
 
  Facsimile: (425) 943-8090

19



--------------------------------------------------------------------------------



 



     with a copy to:

     
 
  Perkins Coie LLP
 
  1201 Third Avenue, Suite 4800
 
  Seattle, WA 98101-3099
 
  Attention: Andrew Bor
 
  Facsimile: (206) 359-9577
 
   
(ii)
  If to Seller:
 
   
 
  GetAMovie, Inc.
 
  2915 Jorie Boulevard. Dept. 060
 
  Oak Brook, IL 60523
 
  Attention: Cathy Griffin, Esq., Vice-President, General Counsel and Secretary
 
  Facsimile: (630) 623-8154

     with a copy to:

     
 
  Cleary Gottlieb Steen & Hamilton LLP
 
  One Liberty Plaza
 
  New York, NY 10006
 
  Attention: Janet L. Fisher
 
  Facsimile: (212) 225-3999

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this subsection. All notices may be sent by facsimile, or registered or
certified mail, return receipt requested, postage prepaid. Notice shall be
effective upon actual receipt thereof at designated address.
     (b) No Waivers. Any term, condition or provision of this Agreement may be
waived to the extent permitted by law in writing at any time by the party that
is entitled to the benefits thereof. The waiver of any breach of any provision
under this Agreement by any party shall not be deemed to be a waiver of any
preceding or subsequent breach under this Agreement. No such waiver shall be
effective unless in writing.
     (c) Assignment. Neither this Agreement nor any right, remedy, obligation
nor liability arising hereunder or by reason hereof shall be assignable by any
party hereto without the prior written consent of the other parties, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void, except (i) an assignment, in the case of a merger or
consolidation where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
merger or consolidation or the purchaser in such sale; or (ii) an assignment by
Seller to a Permitted Transferee in accordance with the terms hereof.
     (d) No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
Purchaser and Seller (and any

20



--------------------------------------------------------------------------------



 



Permitted Transferee to which an assignment is made in accordance with this
Agreement), any benefits, rights, or remedies (except as specified in
Section 8).
     (e) Governing Law; Submission to Jurisdiction; Waiver of Jury Trial, Etc.
This Agreement will be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State. The parties hereto agree that any suit, action or proceeding
brought by either party seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in any federal or state court located in
New York County, New York. Each of the parties hereto submits to the
jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding. Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
     (f) Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by all of the other parties hereto.
     (g) Entire Agreement. This Agreement contains the entire understanding of
and all agreements between the parties hereto with respect to the subject matter
hereof and supersedes any prior or contemporaneous agreements or understandings,
oral or written, pertaining to any such matters which agreements or
understandings shall be of no force or effect for any purpose.
     (h) Captions. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any provision of this Agreement.
     (i) Severability. If any provision of this Agreement, as applied to any
part or circumstance, shall be adjudged by a court of competent jurisdiction to
be void, invalid or unenforceable, the same shall in no way affect any other
provision of this Agreement, the application of any such provision and any other
circumstances or the validity or enforceability of the other provisions of this
Agreement.
     (j) Amendments. The provisions of this Agreement, including the provisions
of this sentence, may be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may be given with the prior
written consent of Purchaser and Seller.
[Execution Page Follows]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
parties hereto as of the date first written above.

            COINSTAR, INC.
      By:           Name:           Title:           GETAMOVIE, INC.
      By:           Name:           Title:        

 